Citation Nr: 9916502	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD), has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  By that decision, the RO determined 
that the veteran had not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and PTSD.

The Board notes that the veteran was originally scheduled to 
appear at a hearing before a Member of the Board on January 
28, 1999.  However, the veteran indicated that he would be 
unable to attend and requested that his hearing be 
rescheduled to May 1999.  The veteran's hearing was 
subsequently rescheduled for May 27, 1999, and he was 
notified of the time, date, and place for this hearing in a 
January 1999 letter from the Board.  However, the veteran 
failed to report for this hearing.


FINDINGS OF FACT

1. The veteran's claim of entitlement to service connection 
for a nervous condition was originally denied by the RO in 
November 1983.

2. The veteran received notification of the denial of his 
claim in November 1983, and submitted a notice of 
disagreement with that decision in January 1984.

3. The veteran's claim was recharacterized as a claim of 
entitlement to service connection for a psychiatric 
disorder and again denied by the RO in January 1985.

4. By signed letter dated in March 1985, the veteran withdrew 
his appeal.

5. Evidence submitted since the January 1985 RO decision is 
cumulative and not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1. In March 1985 the veteran withdrew his appeal; the January 
1985 rating decision became final. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 
20.204, 20.302, 20.1103 (1998).

2. Evidence submitted since the RO's January 1985 decision is 
not new and material; thus, the veteran's claim of 
entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and PTSD, 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for chronic disabilities, if shown to be manifested 
to a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).  A veteran 
may withdraw his appeal in writing at any time before the 
Board promulgates a final decision.  38 C.F.R. § 20.204.  
When a veteran does so, the withdrawal effectively creates a 
situation where there is a failure to allege error of fact or 
law.  Consequently, in such an instance, the Board does not 
have jurisdiction to review an appeal.  A dismissal is 
appropriate in such a case.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.204.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

New and material evidence

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Upon entrance into service, the veteran indicated that he had 
no history of nervous trouble, depression, or excessive 
worry.  His entrance examination and subsequent 
service medical records are negative for any treatment or 
complaints of psychiatric problems.

In August 1983, the veteran brought a claim of entitlement to 
service connection for a nervous condition.  The veteran 
contended that he started to experience symptoms of this 
condition during service.  

In September 1983, the veteran was hospitalized after he had 
three confrontations with other residents in his board-and-
care home in which he threatened them with physician harm.  
The veteran indicated that people were looking at him as if 
they "wanted to do something" and alluded to other strange 
things happening to him.  He also indicated that people were 
laughing and talking about him, and that everyone was 
involved in some sort of religion that he was not a part of.  
The physician noted that the veteran was guarded and 
suspicious in nature but denied hallucinations.  The veteran 
was diagnosed with paranoid schizophrenia.  He was discharged 
in October 1983 and returned for follow-up care in November 
1983.

During his November 1983 follow-up treatment, the veteran 
reported feeling depressed and as if people were talking 
about him.  He indicated that he had been experiencing these 
symptoms since service but had never received treatment.  The 
physician noted some persecutory delusions such as fear of 
mind control.  The veteran was noted to have psychotic 
symptoms, with social and vocational dysfunction. 

In a November 1983 decision, the RO denied this claim because 
there was no competent medical evidence of a current 
diagnosis, and no competent evidence that the veteran's 
claimed nervous condition was incurred in service.

A San Diego County Department of Social Services medical 
evaluation dated in December 1983 notes that the veteran was 
found temporarily unemployable due to a presumptive 
schizophrenic reaction.  The physician noted that the veteran 
reported hearing voices and "weird things" in his head.

In a notice of disagreement received in January 1984, the 
veteran contended that he started getting "sick" during 
service.  He reported that he couldn't think clearly and was 
continuing to have problems.

In January 1985, the RO recharacterized the veteran's claim 
as a claim of entitlement to service connection for a 
psychiatric disorder, claimed as schizophrenia.  This claim 
was again denied, and the veteran was notified of this 
decision in a Supplemental Statement of the Case during that 
same month.  

In March 1985, the veteran submitted a signed letter in which 
he "requested cancellation of my appeal with no prejudice."  
The veteran indicated that he was in the process of obtaining 
new evidence that would support his claim.  No such evidence 
was submitted.

Newly submitted evidence

In a letter to the Social Security Administration dated in 
October 1985, the RO requested any available information 
related to the veteran's nervous disorder.  In November 1985, 
the Social Security Administration indicated that they had 
exhausted all possibilities and were unable to locate a 
folder for the veteran.

Medical records dated in August 1986 show that the veteran 
received treatment and medication for chronic paranoid 
schizophrenia at Mental Health Services in San Diego.  The 
examiner noted that the veteran appeared somewhat anxious, 
with poor eye contact and vagueness.  The examiner noted that 
the veteran did not appear to be hallucinating, his affect 
was flat, and his mood was stable.  The veteran denied any 
suicidal or homicidal ideation.

Medical records dated in August 1990 and September 1990 show 
that the veteran received treatment and medication at Project 
Enable in San Diego.  The noted a diagnosis of chronic 
paranoid schizophrenia with possible drug use.  Later records 
dated from June 1995 to September 1995 show further treatment 
for chronic paranoid schizophrenia.  The examiner noted 
symptoms of nervousness and paranoia, and that the veteran 
denied alcohol abuse.


In July 1995, the veteran filed to reopen his claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran characterized his disorder as PTSD and "mental 
stress".

In a September 1995 statement, the veteran contended that he 
had PTSD which was a result of strenuous work that he had to 
perform during service, such as cooking and cleaning.  The 
veteran indicated that he had to use many harsh chemicals and 
that no one would help him work.  The veteran also indicated 
that there were racial conflicts and a great deal of drug use 
in his platoon, and that his corporal made him do extra work 
because he would not use drugs.  He reported that during 
service he was forced to lift and scrape the grill, which 
bothered his allergies.  The veteran reported other problems 
in his platoon such as others getting to leave on weekends 
when he was always forced to stay.  He also reported 
experiencing stress and trouble sleeping after a group of Ku 
Klux Klan members attacked some of the cooks in the barracks.  
The veteran also reported these Klan members were punished 
severely and sent to trial, but that he continued to live in 
fear and experience both stress and trouble sleeping while in 
the service.

In October 1995, the RO declined to reopen the veteran's 
claim of entitlement to service connection for a nervous 
condition, to include schizophrenia and PTSD.  The RO found 
that the veteran had failed to submit any new or material 
evidence sufficient to reopen his claim.

Analysis

Initially, the Board notes that the veteran withdrew his 
appeal of his original claim in writing in January 1985.  
38 C.F.R. § 20.204.  Thus, the January 1985 rating decision 
issued by the RO, the last rating decision issued in regard 
to that claim, became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.200, 20.201, 20.202, 20.302, 20.1103.  In order 
to reopen the claim, new and material evidence must have been 
submitted since the last final RO decision, in this case the 
January 1985 denial of service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Evans.

After having carefully reviewed the evidence, and as will be 
discussed in detail below, the Board is of the opinion that 
the veteran has not submitted new and material evidence for 
the purpose of reopening the veteran's claim of entitlement 
to service connection.  For the purpose of this discussion, 
it should be noted that although the underlying issue is 
entitlement to service connection for an acquired psychiatric 
disorder, since the veteran at various times has claimed 
entitlement to service connection for schizophrenia and PTSD, 
the Board will separately discuss those two claimed 
disabilities.

With respect to the veteran's schizophrenia, the veteran's 
claim was denied by the RO in January 1985 in essence because 
there was no evidence linking the diagnosed schizophrenia and 
the veteran's service.  Prior to that rating decision, the 
veteran had submitted evidence of diagnoses of schizophrenia, 
the existence of such was conceded by the RO.  Evidence 
submitted since January 1985 only shows that the veteran is 
still receiving treatment for schizophrenia; no evidence was 
submitted which provides a connection between the veteran's 
schizophrenia and his service.

The veteran's claim was denied in the January 1985 rating 
decision because there was no evidence of the incurrence of 
that disease in service, or competent medical evidence of a 
nexus between that disorder and service.  Evidence submitted 
since that rating decision is negative for any competent 
medical findings regarding the etiology of his schizophrenia, 
and is no more than cumulative of previously submitted 
evidence.  As such, the Board finds that the evidence is not 
new, and, therefore, not sufficient to warrant reopening of 
the veteran's claim.  38 C.F.R. § 3.156(a); see also Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999). 

With respect to PTSD, the veteran has merely submitted his 
own contention that he suffers from PTSD, plus a list of 
events in service which he claims caused his PTSD.  The Board 
acknowledges that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus, 3 Vet. App. at 513.  As such, for the limited purpose 
of determining whether new and material evidence has been 
submitted, the Board will assume the truth of the veteran's 
regarding his claimed in-service stressors.  However, the 
veteran as a layperson is not competent to provide a medical 
diagnosis or an opinion regarding medical causation.   
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
stated: "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

To date, the veteran has submitted no competent medical 
evidence of a current diagnosis of PTSD, but rather, merely 
his own assertions that his psychiatric disorder is now 
currently manifested by PTSD.  Without a current competent 
diagnosis of PTSD, the Board finds that the veteran's 
statements regarding in-service stressors are not material, 
or not so significant that they must be considered in order 
to fairly decide the merits of the claim.  Therefore, the 
veteran's contentions regarding PTSD are not new and material 
evidence sufficient to warrant reopening the veteran's claim.

In sum, the Board finds that neither the recent evidence 
submitted with respect to his schizophrenia, nor the 
veteran's own claims regarding PTSD, are new and material 
evidence sufficient to warrant reopening the veteran's claim 
of entitlement to an acquired psychiatric disorder.  The 
benefit sought on appeal remains denied.

Additional matters

When a claim is not well grounded, the VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, the 
VA may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations, such as the 
instant case, in which new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held as follows:

 . . .when a veteran has made an application to 
reopen a claim and the Secretary is on notice of 
evidence which may prove to be new and material but 
has not been submitted with the application, the 
Secretary has a duty under section 5103 to inform 
the claimant of the evidence that is "necessary to 
complete the application." 
	8 Vet. App. at 525.

By this decision, the Board informs the veteran that in order 
to reopen his claim of entitlement to service connection for 
an acquired psychiatric disorder, to include schizophrenia 
and PTSD, he will need to submit competent medical evidence 
of a current diagnosis of PTSD, as well as competent medical 
evidence of a nexus between his claimed psychiatric disorder 
and service.

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In adjudicating this claim, the RO applied the standard 
enunciated by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).   See the October 1998 Statement of the 
Case.  This standard has since been rendered invalid by the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened.  With respect to due 
process considerations, the veteran was given the provisions 
of 38 C.F.R. § 3.156, which Hodge says must be applied, in 
the February 1996 Statement of the Case.  The veteran was 
also provided opportunities to appear and testify at personal 
hearings, but he did not appear.  The Board concludes that 
the veteran has been adequately informed of the basis for the 
RO's decision, that he was accorded ample opportunity to 
present his claim fully, and that any error by the RO in 
adjudicating the claim under the now invalidated Colvin 
standard could not have been prejudicial.  A remand so that 
the RO could apply the Hodge standard therefore would serve 
no useful purpose.  

In addition, the Board has taken into consideration the 
recent decision of the Court in Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999).  In that case, the Court held that a 
remand under Hodge would not be required if the underlying 
claim was not well grounded due to the absence of medical 
nexus evidence.  Such is the case here.

ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia and PTSD, not having been 
submitted, the benefit sought on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Court's now invalidated position in Colvin was that evidence is "material" where it, first, is "relevant to 
and probative of the issue at hand" and, second, where it is of "sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and 
old, would change the outcome."   

